          Case 2:20-cv-00707-JZB Document 27 Filed 10/14/20 Page 1 of 7



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Iaroslav Baklan,                                  No. CV-20-00707-PHX-JZB
10                   Plaintiff,                         ORDER
11    v.
12    All Answers Limited,
13                   Defendant.
14
15           Pending before the Court is Defendant All Answers Limited’s Motion to Dismiss
16   Count Three of Plaintiff’s Complaint under Rule 12(b)(6) of the Federal Rules of Civil

17   Procedure. (Doc. 15.) The Court will grant Defendant’s motion.
18   I.      Background.

19           On April 4, 2020, Plaintiff Iaroslav Baklan filed this action alleging that Defendant

20   “engaged in Reverse Domain Name Hijacking under the Anticybersquatting Consumer
21   Protection Act (“ACPA”), 15 U.S.C. § 1114(2)(D) (ii) and (iv).” (Doc. 1 at 1.)
22           On September 17, 2015, Defendant AAL applied for a trademark registration
             in the United Kingdom for the mark UKESSAYS, in connection with:
23           ‘Educational consultancy services; Educational information services;
             Information services related to education; Library services related to
24           documents stored and retrieved by electronic means.’ The mark registered on
             April 3, 2016.
25
26   (Id. at 4.)
27           “On October 16, 2019, Defendant . . . applied for a trademark registration in the
28   United Kingdom for the mark UKESSAY, in connection with: ‘Advisory services relating
         Case 2:20-cv-00707-JZB Document 27 Filed 10/14/20 Page 2 of 7



 1   to education; Editing of written text; Educating at universities or colleges; Education and
 2   training services; Education services.’ The mark registered on January 10, 2020.” (Id.)
 3   Plaintiff argues that Defendant’s UK mark is invalid because Defendant has not used the
 4   mark for the purposes stated in the 2016 and 2020 applications. (Id. at 6.)
 5          Plaintiff purchased <UKEssay.com>, the disputed domain name, in 2017 to support
 6   his online writing service for university students in the United Kingdom. (Id. at 3). The
 7   disputed domain name was registered by a third party in 2005. (Id. at 4). On April 9, 2020,
 8   Defendant brought a Uniform Domain Name Resolution Policy (“UDRP”) proceeding
 9   against Plaintiff through the World Intellectual Property Organization (“WIPO”).1 (Id. at
10   2.) On March 25, 2020, WIPO “issued a decision directing [Godaddy.com Ltd., the domain
11   name host, to initiate] the transfer of the disputed domain name to Defendant.” (Id. at 6.)
12          On April 9, 2020, Plaintiff brought this action to prevent the transfer of the domain.
13   (Id. at 16.) Therein, Plaintiff pleads three counts: (1) Declaration Under Anticybersquatting
14   Consumer Protection Act, wherein Plaintiff claims that he has not violated Defendant’s
15   rights under the ACPA; (2) Declaratory Judgment, wherein Plaintiff requests that the Court
16   declare that Plaintiff’s registration and use of the disputed domain is not unlawful under
17   the ACPA; and (3) Reverse Domain Name Hijacking, wherein Plaintiff claims that
18   Defendant, in bad faith, used the UDRP proceeding to attempt to deprive him of the
19   disputed domain. (Doc. 1.)
20          On July 15, 2020, Defendant filed a Motion to Dismiss Count Three of Plaintiff’s
21   Complaint for failure to state a claim. Defendant argues that (1) “Plaintiff fails to allege
22   the disputed domain name was ‘suspended, disabled, or transferred” under the ACPA and
23   (2) that “Plaintiff fails to allege facts to support the ‘knowing and material
24   misrepresentation’ element of a reverse domain name hijacking claim.” (Doc. 15 at 5.) The
25   Motion was fully briefed. (See docs. 20 and 23.)
26
     1
       WIPO is a United Nations Agency that provides various intellectual property services.
27   World Intellectual Property Organization, https://www.wipo.int/portal/en/. WIPO operates
     the Madrid International Trademark Registration System and offers forums for alternative
28   dispute resolution, including domain name dispute resolution. Id. Domain name disputes
     are resolved under the UDRP. Id.

                                                 -2-
       Case 2:20-cv-00707-JZB Document 27 Filed 10/14/20 Page 3 of 7



 1   II.      Legal Standard.
 2            A successful 12(b)(6) motion must show either that the complaint lacks a cognizable
 3   legal theory or fails to allege facts sufficient to support its theory. Godecke v. Kinetic
 4   Concepts, Inc., 937 F.3d 1201, 1208 (9th Cir. 2019) (citing Balistreri v. Pacifica Police
 5   Dep't, 901 F.2d 696, 699 (9th Cir. 1988)). A complaint that sets forth a cognizable legal
 6   theory will survive a motion to dismiss provided it contains “sufficient factual matter,
 7   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.
 8   Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570,
 9   (2007)). A claim has facial plausibility when “the plaintiff pleads factual content that
10   allows the court to draw the reasonable inference that the defendant is liable for the
11   misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556).
12            In ruling on a 12(b)(6) motion, the Court takes the plaintiff’s well-pleaded factual
13   allegations as true and construes them in the light most favorable to the plaintiff. Cousins
14   v. Lockyer, 568 F.3d 1063, 1067 (9th Cir. 2009). Legal conclusions couched as factual
15   allegations are not entitled to a presumption of truth and are not sufficient to defeat
16   a 12(b)(6) motion. Iqbal, 556 U.S. at 678. A complaint does not need to have detailed
17   factual allegations, but it must have more than a “the-defendant-unlawfully-harmed-me
18   accusation.” Id.
19   III.     Analysis.
20            To state a claim for reverse domain name hijacking, a plaintiff must show that the
21   disputed domain name was “suspended, disabled, or transferred” by a domain registrar
22   because of a knowing and material misrepresentation by defendant. 15 U.S.C.
23   §1114(2)(D)(iv). In its Motion, Defendant argues Count Three should be dismissed for two
24   reasons: (1) Plaintiff “fails to allege the disputed domain name was ‘suspended, disabled,
25   or transferred,’” and thus Plaintiff’s claim is not ripe for review; and (2) Plaintiff “fails to
26   allege facts to support the ‘knowing and material misrepresentation’ element of a reverse
27   domain name hijacking claim.” (Doc. 15 at 4–5.) The Court will address each argument
28   below.


                                                  -3-
       Case 2:20-cv-00707-JZB Document 27 Filed 10/14/20 Page 4 of 7



 1              a. Premature.
 2          Defendant argues that the Court should dismiss Count Three of Plaintiff’s
 3   Complaint because the claim is premature. (Doc. 15 at 4). Specifically, Defendant argues
 4   that “[t]he Complaint does not allege that the <UKEssay.com> domain name was
 5   suspended, disabled, or transferred.” Id. The Court disagrees.
 6          A reverse domain name hijacking claim requires the disputed domain name to be
 7   “suspended, disabled, or transferred” at the time of filing. 15 U.S.C. § 1114(2)(D)(v).
 8   Language within the statute indicates an intent to include pending, but inevitable transfers.
 9   15 U.S.C. § 1114 (“(ii) An action referred to under clause (i)(I) is any action . . . transferring
10   . . . a domain name,” referenced by 1114(2)(D)(v).). While the Ninth Circuit has yet to
11   address the question of Defendant’s interpretation of the statute, other circuits consistently
12   find that “§ 1114(2)(D)(ii)(II), the statutory provision referenced in § 1114(2)(D)(v),
13   covers situations where a transfer by [the registrar] is inevitable unless a court action is
14   filed.” Sallen v. Corinthians Licenciamentos LTDA, 273 F.3d 14, 25 n. 11 (1st Cir. 2001);
15   see also Barcelona.com, Incorporated v. Excelentisimo Ayuntamiento De Barcelona, 330
16   F.3d 617, 626 (4th Cir. 2003) (“Bcom, Inc. is a domain name registrant, and its domain
17   name was suspended, disabled, or transferred . . . . Although the domain name had not
18   actually been transferred . . .as of the time that Bcom, Inc. commenced this action, the . . .
19   transfer was certain to occur absent the filing of this action to stop it.”). Therefore, a reverse
20   domain name hijacking claim requires an inevitable or completed transfer of the disputed
21   domain before a plaintiff may state a claim.
22          Here, Plaintiff’s claim in Count Three is not premature under the ACPA because
23   the filing of this action prevented the imminent transfer of the rights to <UKEssay.com>
24   to Defendant. (Doc. 1 at 6). There is no dispute that Godaddy.com has been ordered to
25   transfer the disputed domain name and paused the transfer process pending resolution of
26   this action. (See doc. 23 at 5.) Under the ACPA, then, the domain name has “been
27   transferred” because the process of transferring has begun. Sallen, 273 F.3d at 25 n. 11.
28   Accordingly, Plaintiff’s claim in Count Three is not premature.


                                                   -4-
         Case 2:20-cv-00707-JZB Document 27 Filed 10/14/20 Page 5 of 7



 1             b. Misrepresentation.
 2          Defendants next argue that the Court should dismiss Count Three of Plaintiff’s
 3   Complaint because “[t]he Complaint fails to allege facts to support the ‘knowing and
 4   material misrepresentation’ element of a reverse domain hijacking claim.” (Doc. 15 at 5.)
 5   The Court agrees.
 6          To support an inference that WIPO ordered the disputed domain name’s transfer
 7   because of the Defendant’s knowing and material misrepresentation, Plaintiff must allege
 8   facts (1) that establish that Defendant made a knowing and material representation to the
 9   WIPO panel and (2) that support the inference that the WIPO panelist made its ruling based
10   on Defendant’s knowing and material misrepresentations. 15 U.S.C. 1114(2)(D)(iv).
11   Neither burden is met.
12          Here, Plaintiff does not plead facts which, when accepted as true, support a
13   reasonable inference that Defendant knowingly described the mark inaccurately or
14   manipulatively to WIPO. Plaintiff argues that “Defendant knowingly provided the UDRP
15   panel with incomplete and misleading information” by presenting an invalid trademark.
16   (Doc. 1 at 14.) The validity of the mark, however, is irrelevant; the unlawful action
17   described by 15 U.S.C. §1114(2)(D)(iv) is making a knowing and material
18   misrepresentation of a trademark notwithstanding the mark’s validity or lack thereof.2
19          Plaintiff does not show that Defendant knowingly misstated information about the
20   trademark during the UDRP proceedings, nor does Plaintiff provide facts in the Complaint
21   showing what information Defendant provided to the UDRP panel. (Doc. 1 at 3-10.)
22   Instead, Plaintiff merely raises the possibility that Defendant misrepresented the mark as
23   valid to the UDRP panel. (See id.) This contention is insufficient to meet the requirements
24   set forth in Iqbal. 556 U.S. at 678 (“The plausibility standard is not akin to a ‘probability
25   requirement,’ but it asks for more than a sheer possibility that a defendant has acted
26   unlawfully.”). (See doc. 1). Therefore, Plaintiff fails to show that Defendant made a
27   2
       The Court notes that validity of Defendant’s trademark is at issue in Count One of
     Plaintiff’s complaint and that Defendant has agreed that Plaintiff stated a claim in Count
28   One. Since Plaintiff has alternate routes to relief based on validity disputes, the Court will
     focus on the narrow issue presented by 15 U.S.C. §1114(2)(D)(iv).

                                                 -5-
          Case 2:20-cv-00707-JZB Document 27 Filed 10/14/20 Page 6 of 7



 1   knowing and material misrepresentation to the URDP panel sufficient to sustain his claim.
 2           Even if this Court found a knowing and material misrepresentation by Defendant,
 3   Plaintiff fails to show that WIPO took action on the basis of that material misrepresentation.
 4   Cf. Strong College Students Moving Incorporated v. College Hunks Hauling Junk
 5   Franchising LLC, 2015 WL 12602438, at *12 (D.Ariz., 2015) (finding that plaintiffs
 6   disputing the validity of a trademark based on fraud must prove that the agency
 7   adjudicating the issue was materially affected by defendant’s misrepresentation when the
 8   agency determined the mark’s validity.). Specifically, Plaintiff does not allege any facts
 9   related to WIPO’s decision-making process, much less facts that support a conclusion that
10   WIPO ordered the transfer of <UKEssays.com> based on a knowing material
11   misrepresentation by Defendant. (See doc. 1.)
12           Although Plaintiff provides many reasons why the WIPO panel may have made a
13   poor decision, (see doc. 1 at 6), Plaintiff’s burden in pleading a reverse domain name
14   hijacking claim is to establish that WIPO’s poor decision was made based on Defendant’s
15   knowing and material misrepresentation. 15 U.S.C. §1114(2)(D)(iv). Since Plaintiff has
16   not alleged facts sufficient to support that Defendant made a knowing and material
17   misrepresentation to WIPO, or that WIPO made its decision based on a knowing and
18   material misrepresentation by Defendant, Plaintiff has not stated a claim on which relief
19   can be granted.3
20   //
21   //
22   //
23   //
24
     3
       To the extent that Plaintiff argues that the Court should deny Defendant’s Motion to
25   Dismiss because Defendant failed to comply with LRCiv 12.1(c), the Court disagrees. To
     comply with LRCiv 12.1(c), the moving party must “include a certification that, before
26   filing, the movant notified the opposing party of the issues asserted in the motion and the
     parties were unable to agree that the pleading was curable . . . by a permissible amendment
27   . . . .” LRCiv 12.1(c). Here, Defendant complied with LRCiv 12.1(c) by notifying
     Plaintiff’s counsel of the basis for the motion via email and discussing it via phone.
28   (Doc. 23 at 6). Defendant also included a certification in the Motion to Dismiss. (Doc. 15
     at 1). Therefore, Defendant complied with the requirements of LRCiv 12.1(c).

                                                 -6-
       Case 2:20-cv-00707-JZB Document 27 Filed 10/14/20 Page 7 of 7



 1         IT IS ORDERED that Defendant All Answers Limited’s Motion to Dismiss Count
 2   Three of Plaintiff’s Complaint (doc. 15) is granted.
 3                Dated this 14th day of October, 2020.
 4
 5                                                          Honorable John Z. Boyle
 6                                                          United States Magistrate Judge

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -7-
